Exhibit 10.7 Execution Version LICENSE AGREEMENT THIS LICENSE AGREEMENT (this “Agreement”), made and entered into as of this 24th day of March 2008 (the “Effective Date”), by and between ZOOTS CORPORATION, a corporation organized and existing under the laws of the State of Delaware(“Licensor”), and USDC PORTSMOUTH, INC., a corporation organized and existing under the laws of the State of California(“Licensee”). RECITALS WHEREAS, Licensor is the owner of all right, title, and interest in and to: (i) common law rights and the listed federal trademark registrations in and for the service marks ZOOTS (Reg.
